Citation Nr: 0610464	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial evaluation than 60 
percent (as a staged rating) for Hodgkin's disease for the 
period from November 1, 1986 through October 22, 1995.

2.  Whether a single rating of 60 percent or higher under the 
prior rating criteria for Hodgkin's disease is warranted for 
the period beginning October 23, 1995.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, rated 20 percent 
disabling from October 23, 1995.

4.    Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, rated 20 percent 
disabling from October 23, 1995.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, rated 10 percent 
disabling from October 23, 1995.

6.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling from October 23, 1995.

7.  Entitlement to an increased evaluation for 
hypothyroidism, rated 10 percent disabling from October 23, 
1995.  

8.  Entitlement to an increased evaluation for depression, 
rated 50 percent disabling.  

9.  Entitlement to an earlier effect date than May 15, 2000, 
for the grant of an increased evaluation to 50 percent 
disabling for depression.  

10.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), rated 10 percent 
disabling for the period from October 23, 1995 through 
September 30, 2003.  

11.  Entitlement to a higher initial evaluation than 30 
percent for irritable bowel syndrome (IBS).  

12.  Entitlement to an earlier effective date than October 1, 
2003, for the grant of service connection for IBS.  

13.  Entitlement to service connection for a headache 
disorder as secondary to service-connected Hodgkin's disease.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease as secondary to service-connected Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1966 to May 
1969.

This appeal originally arose from a May 1994 rating action 
which granted service connection for Hodgkin's disease as a 
residual of exposure to Agent Orange, and assigned a 100% 
rating from September 1985 through October 1986, and a 
noncompensable rating from November 1986.  The veteran 
appealed both the effective date of the termination of the 
100% rating, and the noncompensable rating as inadequate. By 
hearing officer's decision of April 1995, the RO granted a 
30% rating for Hodgkin's disease from November 1986.

By decision of February 1997, the Board of Veterans Appeals 
(Board) denied a rating in excess of 30% for Hodgkin's 
disease. The veteran's representative in June 1997 requested 
reconsideration of that decision, but by letter of July 1997, 
the Motion for Reconsideration was denied by the Senior 
Deputy Vice Chairman of the Board, by direction of the 
Chairman.

By an October 1998 Order, the U.S. Court of Veterans Appeals 
(Court) vacated the February 1997 Board decision and remanded 
the case to the Board for development and readjudication 
including consistent with a September 1998 Joint Motion for 
Remand by the appellant and the VA General Counsel (Joint 
Motion).  Accordingly, the Board in February 1999 remanded 
the case for additional development consonant with Court 
remand instructions.  The RO by a March 2003 rating action 
granted a 60 percent evaluation for inactive Hodgkin's 
disease for the period from November 1, 1986 through October 
22, 1995, and granted separate ratings for individual 
residuals of Hodgkin's disease based on changed rating 
criteria for Hodgkin's disease beginning October 23, 1995.  
The issues now before the Board, besides the initial ratings 
for Hodgkin's disease assigned under the old rating criteria 
for Hodgkin's disease, include effective dates and ratings 
for disorders service connected as residuals of Hodgkin's 
disease or as secondary to Hodgkin's disease, and claims for 
service connection or to reopen a claim service connection 
for disorders as secondary to Hodgkin's disease, as listed in 
the Issues list of this decision, above.  

While one issue addressed by the RO in the course of appeal 
was propriety of application of 38 C.F.R. §  3.105(e) to a 
compensation reduction, as related to the assignment of a 
rating for Hodgkin's disease other than 100 percent beginning 
November 1, 1986, that issue is not reflected in the Issues 
list for this decision because it is encompassed within the 
analysis, in the Reasons and Bases portion of this decision, 
addressing the first listed issue, of entitlement to a higher 
initial evaluation than 60 percent (as a staged rating) for 
Hodgkin's disease for the period from November 1, 1986 
through October 22, 1995.  

As noted in greater detail below, the criteria for rating 
Hodgkin's disease changed effective October 23, 1995.  Prior 
to that date, single ratings were based on residuals.  On and 
after that date, individual ratings were assigned for 
multiple disabilities, rated separately.  In this case, as of 
October 23, 1995, the combined rating was raised from a 
single 60 percent to a combined 70 percent rating.  As such, 
the new criteria were deemed more favorable to the appellant.


FINDINGS OF FACT

1.  Active Hodgkin's disease and treatment for active 
Hodgkin's disease were not present beyond October 24, 1985.  

2.  For the period beginning November 1, 1986, Hodgkin's 
disease was not manifested by frequent episodes of high and 
progressive fever or febrile episodes with only short 
remission, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  

3.  For the period from November 1, 1986 through October 22, 
1995, the veteran did not have compensable levels of 
peripheral neuropathies of the upper and lower extremities.  
Pathology present was rated as part of the 60 percent rating 
assigned.

4.  For the period from November 1, 1986 through October 22, 
1995, symptoms of hypothyroidism inclusive of sluggish 
mentality and other indications of myxedema, with decreased 
levels of circulating thyroid hormones, as were required 
signs and symptoms of moderately severe hypothyroidism were 
not shown.  Pathology present was rated as part of the 60 
percent rating assigned.

5.  For the period from November 1, 1986 through October 22, 
1995, symptoms of GERD inclusive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, were 
not shown.  Pathology present was rated as part of the 60 
percent rating assigned.

6.  For the period from November 1, 1986 through October 22, 
1995, residuals of Hodgkin's disease, rated separately, 
inclusive of right upper extremity peripheral neuropathy, 
left upper extremity peripheral neuropathy, right lower 
extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, hypothyroidism, and GERD, did not 
result in combined disability in excess of 60 percent.  

7.  For the period beginning October 23, 1995, the veteran 
has been assigned separate evaluations for residuals of 
Hodgkin's disease - inclusive of right upper extremity 
peripheral neuropathy, left upper extremity peripheral 
neuropathy, right lower extremity peripheral neuropathy, left 
lower extremity peripheral neuropathy, hypothyroidism, and 
GERD - which result in a combined service-connected rating 
for these residuals in excess of 60 percent beginning October 
23, 1995.  

8.  For the rating period beginning October 23, 1995, right 
upper extremity peripheral neuropathy associated with 
Hodgkin's disease was manifested by mild loss of functional 
use of the hand; moderate loss of use of the right hand was 
not shown.  

9.  For the rating period beginning October 23, 1995, left 
upper extremity peripheral neuropathy associated with 
Hodgkin's disease was manifested by mild loss of functional 
use of the hand; moderate loss of use of the left hand was 
not shown.  

10.  For the rating period beginning October 23, 1995, right 
lower extremity peripheral neuropathy associated with 
Hodgkin's disease was manifested by symptoms equated with 
mild incomplete paralysis of the sciatic nerve; symptoms 
equated with moderate incomplete paralysis of the sciatic 
nerve were not shown.

11.  For the rating period beginning October 23, 1995, left 
lower extremity peripheral neuropathy associated with 
Hodgkin's disease was manifested by symptoms equated with 
mild incomplete paralysis of the sciatic nerve; symptoms 
equated with moderate incomplete paralysis of the sciatic 
nerve were not shown.

12.  For the rating period beginning October 23, 1995, 
symptoms of hypothyroidism inclusive of sluggish mentality 
and other indications of myxedema, with decreased levels of 
circulating thyroid hormones, as were required signs and 
symptoms of moderately severe hypothyroidism were not shown.  
Also for that period, fatigability, constipation, and mental 
sluggishness were not all present.  

13.  For the rating period at issue, the veteran's depression 
is not manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Manifestations of 
depression that might result in that level of impairment, 
which are not present or are not present to such a degree as 
to cause that level of impairment, include the following:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

14.  There was no pending claim for an increased evaluation 
for depression at the time of receipt of that claim for an 
increased evaluation for depression on October 15, 2000.
 
15.  VA or private medical evidence does not show disability 
of depression, for the year prior to the May 15, 2000 date of 
receipt of an increased rating claim for depression, 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Rather, 
during that year, as shown primarily by subsequent evidence, 
the veteran's depression would be more closely approximated 
as a disorder causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due primarily to 
symptoms of depressed mood and chronic sleep impairment.  

16.  For the rating period from October 23, 1995 through 
September 30, 2003, the veteran's gastroesophageal reflux 
disease (GERD) was manifested by some dysphagia or pyrosis, 
but was not manifested by regurgitation, was not accompanied 
by substernal or arm or shoulder pain, and was not productive 
of considerable impairment of health.

17.  For the rating period beginning October 1, 2003, the 
veteran's IBS with gastroesophageal reflux disease (GERD) is 
not manifested by malnutrition or only fair health during 
periods of remission.

18.  For the rating period beginning October 1, 2003, the 
veteran's IBS with GERD is not manifested by frequent 
hospitalization or a marked interference with employment.

19.  The veteran on October 1, 2003 submitted a claim of 
entitlement to service connection for IBS as secondary to 
service-connected Hodgkin's disease.  

20.  The October 1, 2003 claim for service connection for IBS 
was an initial claim; there was no pending, unaddressed claim 
for service connection for that disorder at the time of 
receipt of that claim.

21.  The veteran does not have a current headache disorder.  

22.  The RO declined to reopen a claim for coronary artery 
disease as secondary to service-connected Hodgkin's disease 
by an April 2000 rating decision; that determination was not 
timely appealed and is final.  The appellant was provided 
notice of all that action, and that decision is the last 
final denial of this claim on any basis.

23.  Evidence received since the April 2000 denial of 
entitlement to service connection for coronary artery disease 
as secondary to service-connected Hodgkin's disease is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, or is not so significant 
that it must be considered together with all the evidence of 
record to fairly decide the merits of the veteran's claim of 
service connection for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The assignment of a 60 percent disability rating for 
Hodgkin's disease for the period from November 1, 1986 
through October 22, 1995 was proper as a staged initial 
rating with the grant of service connection; rating Hodgkin's 
disease based on combined ratings of separately rated 
residuals was not warranted for this period.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.117, 4.119, 4.124a, Diagnostic Codes 7709, 7903 
(1995); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.114, 4.119, Diagnostic Codes 7346, 7903, 8512, 8520 
(2005); Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

2.  Rating of the veteran's inactive Hodgkin's disease based 
on residuals with combined ratings in excess of 60 percent 
disabling was appropriate for the period beginning October 
23, 1995.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2005).  

3.  For the rating period beginning October 23, 1995, the 
criteria for a rating in excess of 20 percent for right upper 
extremity peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.126, 
Diagnostic Code 8512 (2005).  

4.  For the rating period beginning October 23, 1995, the 
criteria for a rating in excess of 20 percent for left upper 
extremity peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8512 (2005).  

5.  For the rating period beginning October 23, 1995, the 
criteria for a rating in excess of 10 percent for right lower 
extremity peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2005).  

6.  For the rating period beginning October 23, 1995, the 
criteria for a rating in excess of 10 percent for left lower 
extremity peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2005).  

7.  For the rating period beginning October 23, 1995, the 
criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7903 
(2005).  

8.  For the rating period at issue, the criteria for a rating 
in excess if 50 percent for depression are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9434 (2005).  

9.  An effective date prior to May 15, 2000 for a 50 percent 
disability rating for depression is not warranted.  
38 U.S.C.A. §§ 5110 (a), (b)(2), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326 3.400 (o)(2) 
(2005).

10.  For the rating period from September 25, 1995 through 
September 30, 2003, the criteria for a rating in excess of 10 
percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7346 
(2005).

11.  For the rating period beginning October 1, 2003, the 
criteria for an initial rating in excess of 30 percent for 
IBS with GERD have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Codes 7319, 7323, 7345 (2005).

12.  The criteria for an effective date prior to October 1, 
2003, for the grant of service connection for IBS are not 
met.  38 U.S.C.A. §§ 5103, 5110, 5111 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2005).

13.  A headache disorder was not incurred or aggravated 
secondary to service-connected Hodgkin's disease.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.326 (2005). 

14.  The October 1996 decision that denied service connection 
for coronary artery disease as secondary to service-connected 
Hodgkin's disease is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

15.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for coronary 
artery disease as secondary to service-connected Hodgkin's 
disease has not been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through an October 2002 
VCAA letter addressing the veteran's claims of entitlement to 
higher evaluations for service-connected Hodgkin's disease 
and depression; through a February 2004 VCAA letter 
addressing the claim of entitlement to an earlier effective 
date for a grant of an increased evaluation for depression, 
and addressing the claim for an increased evaluation for 
depression; through a March 2004 VCAA letter addressing the 
request to reopen a claim for service connection for heart 
disease as secondary to service-connected Hodgkin's disease, 
and addressing the claims of entitlement to service 
connection for headaches and irritable bowel syndrome (IBS), 
both claimed as secondary to service-connected Hodgkin's 
disease.  

By these letters, the veteran was informed of evidence 
required to support these claims for benefits, and was 
informed of information and evidence that he should submit in 
furtherance of the claims.  He was also by these letters 
informed of the assistance VA would provide in obtaining that 
evidence.  He was requested to submit any pertinent evidence 
in his possession, and was asked to provide information about 
all pertinent medical evidence including corresponding 
contact information.  He was informed that VA would then 
assist him by requesting relevant evidence.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence is obtained.  By the appealed rating 
decisions and statements of the case and supplemental 
statements of the case, the veteran was informed of 
development already undertaken, as well as evidence of record 
pertinent to his claims.  These decisions, statements of the 
case, and supplemental statement of the case also addressed 
claims on appeal which were downstream of claims resolved by 
the RO granting benefits, or downstream of the other claims 
on appeal for which a VCAA letter was provided.  

These downstream issues include ratings for disabilities as 
residuals of Hodgkin's disease, which are assigned separate 
ratings in lieu of a single rating for Hodgkin's disease 
under 38 C.F.R. § 4.117, Diagnostic Code 7709 (2005); a claim 
for a higher initial evaluation for IBS; and a claim of 
entitlement to an earlier effective date for the grant of 
service-connected for IBS.  For these downstream issues, the 
rating decisions, statements of the case and supplemental 
statements of the case properly informed the veteran of 
evidence required to support these claims for benefits, what 
information and evidence that he should submit in furtherance 
of the claims, and what assistance VA would provide in 
obtaining that evidence.  By these issued documents as well 
as by the above noted VCAA letters, the veteran was amply 
informed that it was ultimately his responsibility to see 
that pertinent evidence was obtained in furtherance of his 
claims. 

With regard to the downstream issues, VA's General Counsel 
has held that a VCAA notice is not required for such 
downstream issues, in cases where notice was afforded for the 
originating issue of service connection, and that a United 
States Court of Appeals for Veterans Claims (Court) decision 
suggesting otherwise was not binding precedent. VAOPGCPREC 8-
2003, 69 Fed.Reg. 25180 (2004); see Grantham v. Brown, 
114 F.3d 1156 (1997).  The Board is bound by this General 
Counsel opinion.  38 U.S.C.A. § 7104 (West 2002).  

The RO requested that the veteran inform of private medical 
sources of evidence pertinent to his claims; VA requested 
records from all these indicated sources, and all records 
obtained were associated with the claims folders.  As noted 
above, the veteran was informed of all evidence obtained, and 
that it was ultimately his responsibility to see that 
evidence is obtained to support his claims.  All indicated VA 
records from sources where the veteran received treatment or 
evaluation, have been obtained and associated with the claims 
folders.  The veteran was also afforded numerous VA 
examinations to address the veteran's claimed disorders and 
the medical questions implicated by these claims.  These 
treatment records and VA examinations are discussed in the 
body of this decision, below.  

The Board notes that while some VA treatment records were 
added to the claims folder subsequent to the most recent 
supplemental statement of the case in March 2003 addressing 
the issue of an increased evaluation for service-connected 
Hodgkin's disease, as associated with a March 2003 RO rating 
action assigning separate ratings for neuropathy affecting 
each of the upper and lower extremities, those treatment 
records did not address current residuals of Hodgkin's 
disease, and particularly did not address peripheral 
neuropathies.  Additionally, the veteran in a March 2006 
submitted statement informed that his symptoms of Hodgkin's 
disease and associated neuropathies of the extremities 
remained unchanged since onset of his Hodgkin's disease.  
Hence, there is no reasonable possibility that failure of the 
RO to review these additional VA records prejudiced the RO's 
review of the veteran's claim for increased evaluation for 
peripheral neuropathy residuals of Hodgkin's disease, or 
otherwise prejudiced those rating issues.  Hence, there is no 
necessity, either to afforded the veteran due process or to 
fulfill the duty to assist pursuant to the VCAA, for remand 
of those increased rating issues.  

As noted in the Introduction, above, the Court by an October 
1998 Order approved a September 1998 Joint Motion for Remand 
which required that the Board remand the case for certain 
development, and that the Board address certain issues in its 
decision.  The Board's address of issues as directed by that 
Joint Motion are discussed in detail below.  The Board's 
February 1999 Remand required that indicated VA and private 
records be sought, and that VA examinations to address the 
veteran's Hodgkin's disease and his residuals and secondary 
disorders, be obtained.  As noted above, VA records were 
obtained and associated with the claims folder, and private 
records were properly requested and records obtained were 
associated with the claims folder.  The veteran was afforded 
VA examinations to address his Hodgkin's disease and its 
residuals and secondary disabilities, as discussed in detail 
below, and these examinations satisfactorily addressed the 
medical issues implicated in the claims on appeal.  The Board 
is also satisfied that development requested in the February 
1999 remand has been satisfactorily completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

The veteran addressed his claims by numerous submitted 
statements and by testimony at an RO hearing conducted in 
April 1995.  The veteran did not request the opportunity of a 
Board hearing in the course of his appeals.  The Board is 
satisfied that the veteran was afforded opportunity to 
address his claims on appeal.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue of entitlement to a higher 
initial evaluation for bilateral hearing loss.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here initial VCAA notice was provided prior to initial 
adjudication of those claims submitted after promulgation of 
the VCAA; Pelegrini is inapplicable to those claims 
adjudicated prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157, (Fed. Cir. 
April 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the 38 U.S.C.A. § 1151 care or treatment 
which is the basis of claim and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of 
claims on that basis.  The existence of disability and a 
connection between the service-connected disorder, Hodgkin's 
disease, and the claimed secondary disabilities, would only 
potentially impact the secondary service-connected claims for 
a headache disorder and heart disease, and the claim for an 
earlier effective date for the grant of service connection 
for IBS.   

However, those issues of existence of disability and 
connection to a service-connected disorder were addressed by 
the RO as relevant elements of the claims in the course of 
development of the veteran's claims, including as discussed 
above, and the veteran was afforded ample opportunity to 
remedy deficiencies in his claim related to these elements; 
hence no prejudice ensued from any such potential failure to 
so inform.  Any failure to notify the veteran of the elements 
of severity of disability and effective date do not prejudice 
the veteran in the claims here adjudicated, since these 
issues were also addressed by the RO in the course of 
development of the claims for earlier effective date for 
disability ratings, and for higher or increased disability 
ratings which would be potentially impacted by these claim 
elements, so that the veteran was given ample opportunity to 
remedy any deficiencies in his claims as to these elements as 
well.  As the notice that a disability rating and effective 
date would be assigned if an appeal is granted, the veteran 
was advised of such elements by the RO in the course of 
claims development for those claims involving grants of 
service connection which are potentially impacted by these 
elements.  

The veteran was provided this notice in particular by the 
rating actions granting service connection and the 
accompanying decision notification letters.  The veteran also 
had de facto notice of these last two elements, since he 
appealed both the effective date and the initial rating 
assigned for each appealed decision granting service 
connection.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Laws Concerning Evidentiary Review

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


Laws Concerning Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Secondary service connection may be granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that claims for service connection here 
addressed are for service connection as secondary to service-
connected Hodgkin's disease.  The veteran does not claim, and 
the record does not otherwise raise the issues, of any 
entitlement to service connection on a direct basis or on any 
first-year-post-service presumptive basis, and hence those 
bases of service connection are not here considered.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).   

Laws Concerning Rating Claims 
 
Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Claims Addressing Hodgkin's Disease Ratings:  for an 
Increased Evaluation from the 60 Percent Evaluation Assigned 
from November 1, 1986 through October 22, 1995, and from the 
Combined Rating Based on Separate Ratings for the Various 
Residuals of Inactive Hodgkin's Disease for the Period 
Beginning October 23, 1995 

The rating schedule for evaluating Hodgkin's disease changed 
during the pendency of this appeal. Under the applicable 
rating criteria in effect prior to October 23, 1995, a 100 
percent rating is assigned for acute (malignant) or chronic 
types of Hodgkin's disease with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness. A 60 percent 
rating is warranted if there is evidence of general muscular 
weakness with loss of weight and chronic anemia, or secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health. A minimum 30 percent evaluation 
is assigned where there is evidence of occasional low-grade 
fever, mild anemia, fatigability or pruritus. A note to 
Diagnostic Code 7709 provides that a 100 percent rating will 
be continued for one year following cessation of surgical, x-
ray, antineoplastic, chemotherapy, or other therapeutic 
procedure. If there has been no local recurrence or invasion 
of other organs, the disease is to be rated based on 
residuals. 38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).

Effective on and after October 23, 1995, a 100 percent rating 
evaluation is assigned with active disease or during a 
treatment phase.  A 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures for at least six 
months.  Thereafter, if there has been no local recurrence or 
metastasis, rating is based on residuals. 38 C.F.R. § 4.117, 
Diagnostic Code 7709 (2005).

The veteran contends, in effect, that he currently suffers 
from residuals of Hodgkin's disease that warrant a 100% 
disability rating beyond October 31, 1986, and otherwise 
warrant a higher evaluation than the 60 percent assigned from 
November 1, 1986 through October 22, 1995, and more than the 
combined evaluation assigned for residuals of Hodgkin's 
disease assigned beginning October 23, 1995.

A review of the record discloses that the veteran was 
hospitalized at the Meriden-Wallingford Hospital in October 
1984 for a left scalene node biopsy. Clinical stage II-B 
nodular sclerosing Hodgkin's disease was diagnosed. A 
computerized tomography (CT) scan of the chest showed a 
large, lobulated anterior mediastinal mass with mediastinal 
adenopathy and left pleural effusion. A CT scan of the 
abdomen showed only left pleural effusion, and a CT scan of 
the pelvis was negative. Radiation therapy notes of A. 
Silberstein, M.D., dated in April, May, July, and November 
1985 trace the veteran's receipt of chemotherapy and 
radiation therapy; in November 1985, the doctor stated that 
the veteran completed his chemotherapy on October 22, 1985, 
was doing well, and appeared to be in remission.

In a statement of December1985, M. Baxter, M.D., stated that 
the veteran completed a total of 6 cycles of MOPP 
chemotherapy according to the Yale Protocol on October 24, 
1985. The chemotherapy originally started in November 1984 
and continued for 3 cycles until April 1985. The veteran then 
underwent radiation therapy and received a total of 3060 R 
over a 23-day period, first to the entire mediastinum and the 
cervical and supraclavicular areas, and then the remainder 
delivered to the superior mediastinum, left hilum, and left 
supraclavicular areas. In June 1985, the veteran restarted 
MOPP chemotherapy, and the final dose was delivered on 
October 24, 1985. After chemotherapy, he developed marrow 
toxicity with rather severe thrombocytopenia and leukopenia 
on 2 occasions.

In a June 1986 radiation therapy note, Dr. Silberstein stated 
that the veteran had had the last dose of chemotherapy on 
October 24, 1985, and that clinically he remained in 
remission. After physical examination in July 1986, Dr. 
Baxter concluded that the veteran continued to remain in 
remission. On physical examination of November 1986, J. 
Godsall, M.D., noted that the veteran went into remission and 
did very well following treatment with radiation and MOPP 
therapy, that he had had no chemotherapy or Prednisone for a 
year, that he currently took no medications, that there was 
little evidence clinically of recurrence of Hodgkin's 
disease, and that there was no indication for a further work-
up. In a statement of December 1986, Dr. Baxter stated that 
there was no evidence of any possible recurrence of Hodgkin's 
disease.

In a July 1987 radiation therapy note, Dr. Silberstein stated 
that the veteran had received the last dose of chemotherapy 
in October 1985. The veteran's current complaints included 
low-grade headaches, frequent fatigue, and a particular 
sensitivity to cold in the left hand. After examination, the 
doctor stated that there was no obvious evidence of recurrent 
Hodgkin's disease. On outpatient examination by Dr. Godsall 
in July 1987, the veteran complained of periods of diarrhea 
and constipation and occasional cramping abdominal pain, and 
multiple muscular pains. On physical examination by R. Allen, 
M.D., in May 1988, the veteran's Hodgkin's disease was noted 
to be in remission, and he was noted to be doing well. On 
outpatient examination by Dr. Godsall in July 1988, the 
veteran complained of fatigue, myalgias, and pruritic skin 
lesions.

In a July 1988 radiation therapy note, Dr. Silberstein stated 
that the veteran completed treatment for Stage II-B Hodgkin's 
disease with a large mediastinal mass in "November 1987" 
[which date the Board finds most likely represents a 
typographical error, when viewed in the context of other 
objective evidence of record, including previous and 
subsequent reports from Dr. Silberstein himself, which 
clearly indicates that the veteran received his last dose of 
chemotherapy in October 1985], which treatment consisted of 3 
cycles of MOPP followed by low-dose radiation, followed by 3 
more cycles of MOPP. The veteran's numerous continuing 
complaints included extreme sensitivity of the hands to cold, 
muscle aches, intermittent constipation, and occasional 
diarrhea. After examination, the doctor opined that the 
veteran remained clinically in remission.

On outpatient examination by Dr. Godsall in early September 
1988, the veteran complained of generalized fatigue, and 
slight lower quadrant abdominal pain with constipation and a 
burning feeling in the stomach and esophagus. The assessment 
was question of a spastic colon. On outpatient examination in 
mid-September 1988 by D. Sack, M.D., the veteran complained 
of left lower quadrant discomfort. Current examination of the 
abdomen showed a palpably-tender sigmoid. It was felt that 
the veteran had a spastic colon. After outpatient examination 
by Dr. Godsall in January 1989, the assessment was abdominal 
pain, felt to be due to an irritable bowel.

In a radiation therapy note dated in October "1978" [which 
date the Board finds most likely represents a typographical 
error, and should more properly be dated "1989" when viewed 
in the context of other objective evidence of record], Dr. 
Silberstein commented that there had not been any evidence of 
recurrent Hodgkin's disease. The veteran's numerous 
complaints included extreme sensitivity to cold, muscle aches 
in the joints and extremities, cyclic fatigue, and 
constipation occasionally broken by diarrhea which had been 
attributed to an irritable bowel. On physical examination 
subsequently in October 1989 by S. Bobrow, M.D., an 
oncologist, for evaluation of the veteran's multiple symptoms 
and follow-up for Hodgkin's disease, the doctor stated that 
he reviewed the veteran's medical history, noting that 
treatment with combined modality therapy including the Yale- 
MOPP regimen as well as low-dose radiation therapy had been 
completed in "1984." The doctor felt that the veteran had 
done well over the past 5 years, noting however multiple 
symptoms including intermittent fatigue, abdominal pain, 
arthralgias, and myalgias which had been unexplained over the 
past several years. He further noted that the veteran had not 
had any constitutional symptoms to suggest a recurrence of 
Hodgkin's disease. After examination, the doctor was unable 
to explain the veteran's multiple non-specific complaints.

On outpatient examination in January 1990 by J. Fuller, M.D., 
the veteran was noted to be apparently in remission from 
Hodgkin's disease following chemotherapy and radiation 
therapy in 1984/85. He currently complained of left-sided 
abdominal pain and general fatigue and malaise, and the 
assessments included Hodgkin's disease and irritable bowel 
syndrome. After outpatient examination in August 1990 by Dr. 
Thomas, the assessment was irritable bowel, status post 
numerous investigations to prove otherwise. In September 
1990, Dr. Fuller commented that most of the veteran's 
complaints were quite odd.

In an October 1990 radiation therapy note, Dr. Silberstein 
stated that the veteran had received chemotherapy and 
radiation therapy for Hodgkin's disease in 1985, and had been 
in complete remission since that time. The veteran was noted 
to have had assorted complaints including muscle aches, 
discomfort in bones, occasional nausea, and some shortness of 
breath on exertion. On outpatient examination in December 
1990 by Dr. Fuller, the veteran gave a several-day history of 
chest tightness and a cough productive of sputum, sinus 
pressure, head congestion, decreased appetite, and severe 
fatigue. The examiner noted that the veteran's lymphoma was 
in remission and that he had persistent severe fatigue 
symptoms. The assessment was chronic bronchitis, question of 
chronic asthma. In June 1991, P. Burch, M.D., diagnosed 
probable migraine.

On outpatient examination in July 1991, J. Goodman, M.D., 
noted that the veteran had done quite well postoperatively 
with his Hodgkin's lymphoma, except for some element of 
chronic fatigue syndrome since then, and continued periodic 
complaints of abdominal distress and bloating.

In a June 1992 radiation therapy note, Dr. Silberstein noted 
that the veteran had been treated for Hodgkin's disease with 
chemotherapy and radiation therapy in 1985, and was currently 
being seen for a 7-year follow-up evaluation. The veteran's 
current complaints included difficulty swallowing associated 
with significant heartburn, a feeling of bloating in the 
stomach, episodes of diarrhea, and a several-year history of 
intermittent migraine symptoms. After examination, the doctor 
stated that there was no evidence to suggest that the veteran 
had recurrent Hodgkin's disease, and that he did not 
understand the etiology of the veteran's symptomatology, 
which seemed to be namely gastrointestinal in nature.

On outpatient examination in July 1992, Dr. Goodman felt that 
the veteran had chronic fatigue syndrome, and noted 
complaints of periodic abdominal bloating with epigastric 
discomfort. In a November 1993 radiation therapy note, Dr. 
Silberstein stated that the veteran had been treated for 
Hodgkin's disease with chemotherapy and radiation therapy in 
1985, and was currently being seen for a follow-up 
evaluation. The veteran reiterated his years-long 
gastrointestinal complaints. On VA examination of May 1994, 
the veteran was noted to be receiving follow-up evaluations 
for Hodgkin's disease with Dr. Silberstein, a radiation 
therapy physician. His current complaints included chronic 
fatigue, neck pain, and headaches, and intermittent 
constipation. After examination, the doctor opined that the 
veteran's Hodgkin's disease was in remission, that there had 
been no acute attacks, and that he had last received 
chemotherapy and radiation therapy in "December 1985" [which 
date the Board finds most likely represents a typographical 
error, when viewed in the context of other objective evidence 
of record which clearly establishes that the veteran received 
his last dose of chemotherapy in October 1985].

On VA psychiatric examination of July 1994, the examiner 
noted that the veteran had received chemotherapy, MOPP, and 
radiation therapy, finished his treatment of Hodgkin's 
disease in 1985, and was currently in remission. His current 
complaints included symptoms of weakness, anhedonia, and 
decreased energy levels. At the April 1995 RO hearing on 
appeal, the veteran testified that he had stomach and 
breathing problems, problems with stamina, chronic fatigue, 
and headaches. On VA examination of July 1995, the veteran's 
complaints included chronic lethargy and occasional night 
sweats. After examination, the examiner stated that the 
veteran's Hodgkin's disease had been in remission since 1985, 
that there had been no acute attacks, and that he had last 
received chemotherapy, X-ray, or surgical treatment for 
Hodgkin's disease in 1985. On VA psychiatric examination of 
September 1995, the veteran's complaints included periodic 
aches and pains in the stomach, back, legs, and bones. After 
examination, the examiner noted that the major ruminations 
that the veteran suffered from were related to the aches and 
pains he felt were associated with Hodgkin's disease.

In November 1993 the veteran sought treatment for a 
suspicious lump under his arm of several days duration.  
However, a furuncle was assessed and no evidence of 
recurrence of Hodgkin's disease was found.  

In February 1998 the veteran was treated for large follicular 
papules of the legs and buttocks.  Folliculitis was assessed.  

April 1998 CT examinations of the abdomen and pelvis were 
negative for lymphadenopathy.  

In a July 1998 record, Samuel N. Bobrow, a private physician 
working in the field of oncology and hematology, specifically 
addressed the veteran's history of past Hodgkin's disease and 
various symptomatic complaints in the years following 1985 
treatment for Hodgkin's disease.  The physician noted that 
while the veteran had multiple non-specific symptoms, he did 
not believe these reflected recurrence of Hodgkin's disease, 
particularly since recent CT scans of the abdomen and pelvis 
and x-rays of the chest were negative for recurrent 
lymphadenopathy.

An August 1998 chest scans noted marked reduction in anterior 
mediastinal lymphadenopathy as compared to prior CT scans in 
July 1985.  

In October 1998 the veteran was seen for follow up for 
various conditions including his history of Hodgkin's 
disease.  That examiner noted that an old lymph node in the 
chest was shown by August 1998 chest CT to have markedly 
improved.  An April 1998 abdominal CT taken earlier was also 
noted to have been unremarkable.  

The veteran underwent colonoscopy with treatment for 
diverticulosis and hemorrhoids in September 1999.  He was 
also treated for ongoing gastroesophageal reflux at that 
time.

The veteran was afforded a VA examination in November 2002 
specifically to address the extent of any ongoing Hodgkin's 
disease residuals.  The veteran continued to assert various 
symptoms which he attributed to the disorder, including 
chronic fatigue, aches and pains all over his body, 
paresthesias, "lumps and boils", being prone to infection, 
bleeding easily, difficulty raising his arms and legs due to 
pain, intermittent tingling of some parts, night sweats, 
difficulty sleeping.  The examiner assessed that there was no 
recurrence of Hodgkin's disease since 1985.  However, he did 
assess that the veteran's GERD did not present symptom until 
the veteran was treated for Hodgkin's disease.  He also 
assessed that the veteran's hypothyroidism was the result of 
radiation treatment to the neck for Hodgkin's disease.  He 
also attributed the veteran's mild peripheral neuropathy of 
the extremities to chemotherapy for Hodgkin's disease. 

In the September 1998 Joint Motion incorporated into the 
October 1998 Court Order, the Board was instructed to 
determine the exact date when the veteran's treatment for 
Hodgkin's disease terminated. It was noted that a July 1988 
radiation therapy note had indicated that his treatment did 
not conclude until November 1987, and that other evidence had 
indicated that he was still treated for Hodgkin's disease 
after November 1987 with visits to an oncologist. The Board 
was further instructed to define the term "treatment phase" 
used in assigning a 100% rating for Hodgkin's disease under 
Diagnostic Code 7709 (38 C.F.R. § 4.117, as in effect on and 
after  October 23, 1995).

In seeking a definition for the term "treatment phase" 
contained in Diagnostic Code 7709 (as in effect on and after 
October 23, 1995), the Board looks to the term in the context 
of the provisions of the entire Diagnostic Code, which reads 
substantially as follows: "7709 Hodgkin's disease: With 
active disease or during a treatment phase, 100%. NOTE: The 
100% rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures. 6 months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals."

After reviewing the term "treatment phase" in Diagnostic Code 
7709 in the context wherein that term follows a reference to 
"active disease" and precedes a Note referring to "the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy and other therapeutic procedures," the Board, 
after consultation of Dorland's Illustrated Medical 
Dictionary (26th edition 1981), defines the term "treatment 
phase" in that Diagnostic Code as "the varying aspects or 
stages of the management and care of a patient for the 
purpose of combating Hodgkin's disease, directed immediately 
to the cure of the disease and designed to produce full 
remission of the disease.  "Medical management and care of 
patients contemplated in the immediate direction to the cure 
of, and the design to produce full remission of, the disease, 
i.e.: any surgical, radiation, antineoplastic chemotherapy or 
other therapeutic procedures ("therapeutic procedures" being 
further defined as "a series of steps by which the desired 
healing or curative result is accomplished," or more 
specifically, "a series of steps by which the desired result, 
healing or tending to overcome Hodgkin's disease and promote 
recovery, is accomplished"). Furthermore, the word "during" 
placed prior to the term "treatment phase" in Diagnostic Code 
7709 indicates "throughout the duration of," i.e., "prior to 
the cessation of," the administration of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.

Having thus defined the term "treatment phase" above as 
essentially an active, aggressive period of combative medical 
management and care designed to fully arrest, if not cure, 
the underlying malignant disease process, the Board, after a 
review of the voluminous evidence of record, finds that the 
veteran's treatment for Hodgkin's disease terminated in late 
October 1985, when the entirety of the evidence, detailed 
above, reliably establishes that he received his last dose of 
chemotherapy.

In reaching this determination of the date of termination of 
treatment for Hodgkin's disease, the Board has considered Dr. 
Silberstein's July 1988 radiation therapy note wherein it was 
indicated that the veteran completed treatment for Hodgkin's 
disease in "November 1987." The Board finds that this single 
notation in the voluminous record of "November 1987" as the 
date the veteran reportedly completed treatment for Hodgkin's 
disease most likely represents a typographical error, when 
viewed in the context of all the other voluminous objective 
evidence of record, from several VA and private medical 
sources including Dr. Silberstein himself, which consistently 
and more reliably specifies the date of termination of the 
veteran's treatment for Hodgkin's disease with chemotherapy 
and radiation therapy as late October 1985.

Moreover, the Board finds that the veteran's post-October 
1985 office visits to oncologists and physicians who 
previously treated him with chemotherapy and radiation 
therapy, for follow-up examinations and evaluations for the 
purpose of monitoring the evolving status of his Hodgkin's 
disease, may not properly be construed as a continuation of 
his "treatment phase" for Hodgkin's disease as defined by the 
Board, above, to be contemplated by Diagnostic Code 7709, 
inasmuch as all private and VA medical evidence of record 
subsequent to October 1985 consistently shows that the 
Hodgkin's disease was in full remission, without local 
recurrence or metastasis, and that the veteran underwent no 
further active, aggressive medical treatment such as 
surgical, radiation, antineoplastic chemotherapy, or other 
such combative therapeutic procedures. In this regard, the 
Board notes that the headings on most of Dr. Silberstein's 
medical reports contained in the record from 1985 to 1993 are 
entitled "Radiation Therapy Note." The Board finds that this 
mere heading is misleading, to the extent it would lead one 
to believe that radiation therapy continued to be 
administered to the veteran beyond October 1985. A review of 
the content of each of the medical reports of Dr. Silberstein 
contained in the record subsequent to October 1985 and 
entitled "Radiation Therapy Note" discloses that they are 
medical report forms on which the doctor recorded the 
veteran's past medical history pertaining to treatment and 
evaluation of Hodgkin's disease, and noted current clinical 
findings and assessments regarding the status of the disease 
- all of which consistently reflected that the disease 
remained in full remission and was without local recurrence 
or metastasis, and that no additional surgical, radiation, 
antineoplastic chemotherapy, or other such therapeutic 
procedures were performed or administered.

The Board notes that the September 1998 Joint Motion 
incorporated into the October 1998 Court Order directed the 
Board to address the issue of whether the veteran's 
depression and chronic fatigue syndrome were "evidence of 
severe impairment of general health," and thus were factors 
which should have been considered in determining whether the 
veteran was entitled to a rating in excess of 30% for 
Hodgkin's disease under the provisions of Diagnostic Code 
7709 (38 C.F.R. § 4.117, as in effect prior to October 23, 
1995).

With regard to the matter of depression, the Board first 
notes that no psychiatric manifestations are listed as 
residuals of lymphogranulomatosis (Hodgkin's disease) to be 
considered in arriving at any percentage disability rating 
under Diagnostic Code 7709 (38 C.F.R. § 4.117, as in effect 
prior to October 23, 1995). Second, the criteria for a 60% 
rating specify "secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health." Noting the 
organic, rather than functional, nature of the secondary 
pressure symptoms specified in the rating criteria, the Board 
finds that adding a functional component such as symptoms of 
depression to the list of secondary pressure symptoms 
restricted to the organic would constitute an inappropriate 
and unauthorized expansion of the rating criteria 
contemplated by the stated provisions of Diagnostic Code 7709 
(38 C.F.R. § 4.117, as in effect prior to October 23, 1995).

The Board finds no basis to consider symptoms of depression 
as a component of the term "evidence of severe impairment of 
general health" in determining the veteran's entitlement to a 
rating in excess of 60% under Diagnostic Code 7709 (38 C.F.R. 
§ 4.117, as in effect prior to October 23, 1995), and that 
the RO properly considered the veteran's contentions 
regarding an etiological relationship between his depression 
and his service-connected Hodgkin's disease as a separate and 
distinct claim for service connection for depression under 
the provisions of 38 C.F.R. § 3.310(a), unrelated to his 
claim for an increased rating for Hodgkin's disease.  In this 
regard, the Board further notes the provisions of 38 U.S.C.A. 
§ 1155 (West 1991) and 38 C.F.R. § 4.25(b) (1998), to the 
effect that, except as otherwise provided in the VA Schedule 
for Rating Disabilities (Rating Schedule) (38 C.F.R. Part 4), 
disabilities arising from a single disease entity are to be 
rated separately as are all other disabling conditions, if 
any.  As noted above, Diagnostic Code 7709 (38 C.F.R. § 
4.117, as in effect prior to October 23, 1995) makes no 
provision for consideration of psychiatric symptoms as a 
basis for entitlement to any percentage disability rating 
under that Diagnostic Code, and the Rating Schedule does 
provide for separate disability ratings for mental disorders.  
Moreover, the Board notes that service connection for 
depression was granted by rating action of November 1995, and 
the veteran has been in receipt of a separate 10% disability 
rating for that disorder under Diagnostic Code 9405 since 
July 1995.  The veteran's separately rated depression as 
secondary to service-connected Hodgkin's disease, is the 
subject of a separate increased evaluation claim, separately 
addressed by this decision.  

The Board also notes the provisions of 38 C.F.R. § 4.14 
(1998) regarding the avoidance of pyramiding, to the effect 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
in establishing the service- connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.

The RO has assigned a 60 percent evaluation for the veteran's 
Hodgkin's disease for the period from November 1, 1986 
through October 22, 1995.  As addressed above, the disease 
was inactive and not under current treatment therapy during 
this period and is properly rated as inactive.  Accordingly, 
the preponderance of the evidence is against assignment of a 
rating above the 60 percent assigned for Hodgkin's disease 
for the period from November 1, 1986 through October 22, 
1995.  As noted, a 60 percent evaluation under the prior 
criteria contemplated evidence of general muscular weakness 
with loss of weight and chronic anemia, or secondary pressure 
symptom such as marked dyspnea, edema with pains and weakness 
of extremities, or other evidence of severe impairment of 
general health.  38 C.F.R. §  4.118, Diagnostic Code 7709 
(1995).  Despite the veteran's numerous complaints over the 
interval from November 1, 1986 through October 22, 1995, 
objective findings of any of these criteria were not present, 
except perhaps some dyspnea as subsequently documented.  
Severe impairment of general health was not found.  
Nonetheless, the RO assigned the 60 percent evaluation for 
Hodgkin's disease over that period, and the veteran appealed, 
requiring review of possibilities for a still higher 
evaluation.  None of the criteria for a 100 percent 
evaluation under the old code are met, inclusive of frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe anemia with marked general 
weakness.  Diagnostic Code 7709 (1995).  Quite simply, none 
of these disabling symptoms of Hodgkin's disease are shown 
during the interval from November 1, 1986 through October 22, 
1995, which, as noted, was over a year post treatment therapy 
and with no evidence of active recurrence of the disease.  

Also under the prior rating criteria, the Board may consider 
a rating higher than the 60 percent assigned for the period 
from November 1, 1986 through October 22, 1995, based on a 
combined evaluation of separately rated residual 
disabilities.  Diagnostic Code 7709 (1995).  

Peripheral neuropathies of the upper and lower extremities 
were not medically found and attributable to the veteran's 
Hodgkin's disease until January 2000 and November 2002 VA 
neurological examination, and the Board finds no cognizable, 
medical evidence of these neuropathies present to a 
compensable degree during the period from November 1, 1986 
through October 22, 1995, so as to warrant a rating under 
applicable rating codes.  Hence, the preponderance of the 
evidence is against these peripheral neuropathies, separately 
rated, contributing to a combined rating of separately rated 
residuals of Hodgkin's disease in excess of the 60 percent 
already assigned for the rating period from November 1, 1986 
through October 22, 1995.  38 C.F.R. §  4.118, Diagnostic 
Code 7709 (1995); 38 C.F.R. § 4.124a, Diagnostic Codes 7709, 
8512, 8520 (2005).  Pathology present should have been rated 
as part of the 60 percent rating assigned.

While hypothyroidism was diagnosed during the November 1, 
1986 to October 22, 1995 interval and treated with Synthroid, 
and was subsequently attributed to treatment for Hodgkin's 
disease (as discussed below), more than a 10 percent 
evaluation was not warranted for that disorder as a 
separately rated residual of Hodgkin's disease over the 
November 1, 1986 to October 22, 1995 interval.  Under 38 
C.F.R. § 4.119, Code 7903 for hypothyroidism, as in effect 
before June 6, 1996, a 30 percent rating was warranted for 
moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, with decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 10 percent rating was warranted for moderate 
hypothyroidism with fatigability.  A notation following the 
"old" Code 7903 provided that a minimum rating of 10 percent 
was assigned when continuous medication is required for 
control of hypothyroidism.  Diagnostic Code 7903 (1995).  
Because sluggish mentality and other indications of myxedema, 
with decreased levels of circulating thyroid hormones, as 
were required signs and symptoms of moderately severe 
hypothyroidism to support a 30 percent evaluation under 
Diagnostic Code 7903 as then applicable, were not shown, the 
preponderance of the evidence was against a more than 10 
percent evaluation being warranted as a separate rating for 
hypothyroidism residuals of Hodgkin's disease.  Pathology 
present would have been rated as part of the 60 percent 
rating assigned.

While GERD may also be rated separately as a residual of 
Hodgkin's disease, GERD was also not found to be 
significantly disabling over the November 1, 1986 through 
October 22, 1995 interval.  As discussed below, GERD is rated 
by analogy to sliding hiatal hernia under Diagnostic Code 
7346.  Under that code, a 60 percent evaluation is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

During the November 1, 1986 through October 22, 1995 
interval, as shown by the records discussed above, the 
veteran has complained of some epigastric distress and 
pyrosis, but generally not the other symptoms of GERD.  
Hence, the preponderance of the evidence is against 
assignment of more than a 10 percent evaluation for GERD as a 
residual of Hodgkin's disease over the November 1, 1986 
through October 22, 1995 interval.  

Absent ratings for separate disabilities as residuals of 
Hodgkin's disease which would together combine to more than 
the 60 percent evaluation assigned for Hodgkin's disease for 
the November 1, 1986 through October 22, 1995 interval, 
rating Hodgkin's disease over that interval, under the old 
rating criteria for Hodgkin's disease, based on separate 
residuals rather than the 60 percent assigned for Hodgkin's 
disease over that interval, is not warranted.  38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7709 (2005).  

The preponderance of the evidence is thus against the claim 
for a still higher evaluation than the 60 percent assigned 
for Hodgkin's disease for this period from November 1, 1986 
through October 22, 1995, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran has raised an argument of applicability of 38 
U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) to VA's change of 
the rating for Hodgkin's disease from 100 percent to 60 
percent effective November 1, 1986.  The veteran contends 
that this constituted a reduction and hence appropriate 
notice procedures should have been followed prior to such a 
reduction.  However, the Board notes that by a May 1994 
rating action the RO granted a the 100 percent evaluation for 
Hodgkin's disease from September 6, 1985 through October 31, 
1986, simultaneously with a grant of a zero percent 
evaluation for that disease in inactive remission following 
treatment.  Because both ratings were assigned 
simultaneously, this was not a reduction following a running 
award, but rather an assignment of staged ratings.  See 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999) (staged 
ratings to be assigned upon an initial rating where supported 
by the evidentiary record).  Hence, laws governing ratings 
reductions, inclusive of 38 C.F.R. § 3.105(e), are here 
inapplicable.  Similarly, the subsequent RO increases in the 
rating assigned effective from November 1, 1986, to the 
currently assigned 60 percent evaluation effective from 
November 1, 1986, are made in the course of appellate review 
of this initial rating, and hence are initial ratings and 
constitute no reduction following a running award.  

The prior rating criteria for Hodgkin's disease informs as 
follows:

The 100 percent rating will be continued 
for 1 year following the cessation of 
surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic 
procedure.  At this point, if there has 
been no local recurrence or invasion of 
other organs, the rating will be made on 
residuals.  

Note following 38 C.F.R. § 4.117, Diagnostic Code 7709 
(1995).  As discussed, the 60 percent evaluation assigned 
effective from November 1, 1986, assigned a rating for 
inactive Hodgkin's disease one year following cessation of 
active treatment.  

The Board notes that the veteran was assigned separate 
ratings for different disabilities with nonspecific diagnoses 
which the RO attributed to Hodgkin's disease, effective from 
October 23, 1995, and that those separate ratings were noted 
to combine to a rating in excess of the 60 percent previously 
assigned.  For the period from October 23, 1995, one question 
at issue is whether a single rating for residuals of 
Hodgkin's disease, of itself and based on the prior rating 
criteria, may be assigned in excess of the combined ratings 
for all the distinct conditions found to be associated with 
Hodgkin's disease and service-connected on that basis.  These 
conditions include were all service connection effective 
October 23, 1995, and rated as follows:  mild peripheral 
neuropathy of the right and left upper extremities, each 
rated 20 percent disabling; mild peripheral neuropathy of 
each of the lower extremities, each rated 10 percent 
disabling; hypothyroidism associated with Hodgkin's disease, 
rated 10 percent disabling; and GERD associated with 
Hodgkin's disease, rated 10 percent disabling.  The combined 
rating of all these disorders associated with Hodgkin's 
disease, when considering bilateral factors for the two upper 
extremities and the two lower extremities, was 70 percent 
from October 23, 1995, and hence in excess of the 60 percent 
previously assigned for Hodgkin's disease residuals as a 
single entity.  Hence, for the period from October 23, 1995, 
one question is whether a single rating for Hodgkin's disease 
residuals under the old rating criteria is assignable which 
is in excess of 70 percent.  

As already determined, above, the veteran's Hodgkin's disease 
was appropriately reduced from a 100 percent disability 
rating effective October 31, 1986, based on the disease no 
longer being active.  Hence, the highest possible rating for 
Hodgkin's disease under the old Diagnostic Code 7709 
criteria, for the period beginning October 31, 1986, was a 60 
percent evaluation based on inactive disease with significant 
residual symptoms.  38 C.F.R. § 4.117, Diagnostic Code 7709.  
Because this rating is lower than the combined 70 percent 
evaluation assigned effective from October 23, 1995, under 
the new rating criteria, the new and not the old rating 
criteria is applicable because that is the higher evaluation.  
VAOPGCPREC 7-2003; 38 U.S.C.A. § 5110(g).

As addressed in part above, the RO by a March 2003 rating 
action, based on residuals of Hodgkin's disease and effective 
from the October 23, 1995 effective date for the change in 
rating criteria, assigned a 10 percent evaluation for 
hypothyroidism under Diagnostic Code 7903; assigned a 10 
percent evaluation for GERD; assigned a 20 percent evaluation 
for peripheral neuropathy of the right upper extremity based 
on mild peripheral neuropathy under Diagnostic Code 8512; 
assigned a 20 percent evaluation for peripheral neuropathy of 
the left upper extremity based on mild peripheral neuropathy 
also under Diagnostic Code 8512; assigned a 10 percent 
evaluation for peripheral neuropathy of the left lower 
extremity based on mild peripheral neuropathy also under 
Diagnostic Code 8520; and assigned a 10 percent evaluation 
for peripheral neuropathy of the right lower extremity based 
on mild peripheral neuropathy also under Diagnostic Code 
8520.  The ratings for hypothyroidism is addressed separately 
below.  The rating for GERD is addressed together with 
adjudication of the initial rating for IBS, also separately 
below.  

Under the codes for neuropathy of the extremities, a higher 
disability rating is assignable if there is moderate 
peripheral neuropathy.  38 C.F.R. § 4.124a, Diagnostic Codes 
8512, 8520 (2005).  Under Diagnostic Code 8512, the rating is 
based on intrinsic muscles of the hand, affecting some or all 
of the flexors of the wrist and fingers.  The rating is based 
on loss of functional use of the hand.  As noted, if there is 
mild loss of use a 20 percent evaluation is assigned; this is 
applicable whether it is the major or minor hand.  If there 
is moderate loss of use, for the major hand a 40 percent 
evaluation is assigned, and for the minor hand a 30 percent 
evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
8512.  

Under Diagnostic Code 8520, the rating is based on sciatic 
nerve paralysis, where complete paralysis would be evidence 
by the foot dangling and dropping, no active movement of 
muscles below the knee, and flexion of the knee weekend, or, 
rarely, lost.  Where the paralysis is incomplete, if mild a 
10 percent evaluation is assigned, and if moderate a 20 
percent evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Two recent VA neurological examinations were conducted in 
January 2000 and November 2002.  There are no subsequent or 
prior evaluations significantly addressing the level of 
peripheral neuropathic impairment associated with the 
veteran's Hodgkin's disease, and hence the Board must rely 
substantially on the findings from these examinations.  
Helpfully, the veteran informed in a March 2006 submission 
that his symptoms of Hodgkin's disease, including those 
associated with alleged lack of feeling, tingling, and 
weakness in extremities, have been consistent since onset of 
the disease.  Hence, the veteran has not alleged increased 
severity since the most recent neurological evaluation in 
November 2002, and the Board deems these most recent 
evaluations in January 2000 and November 2002 to suffice for 
evaluating the nature and extent of the veteran's peripheral 
neuropathies associated with his Hodgkin's disease for rating 
purposes.  

At the January 2000 VA examination the veteran complained of 
tingling in his arms and fingers and pain that prevented him 
from holding up his arms.  He also complained that his legs 
would fall asleep very easily if he lies still.  The veteran 
reported being limited in his activities, in that he could 
not perform such chores as cleaning the gutters or working 
under the car.  He reported that regarding athletic 
activities he could still bat right-handed, but not left-
handed, adding that he used to be able bat left handed as 
well even though his right hand was his major hand.  The 
examiner noted that tests were done including visual, 
auditory, and somatosensory evoked potentials - to address 
some complained-of neurological problems such as dizziness 
and loss of balance and numbness or difficulty moving limbs - 
but these tests were all negative for pathology.  An MRI 
could not be performed reportedly due to the veteran's 
claustrophobia.  The veteran also presented other complaints, 
including muscle weakness and cramps, pain in the muscles and 
joints, and swelling of the hands and feet.  

The January 2000 VA examiner reviewed the veteran's records 
including his history of Hodgkin's disease without evidence 
of recurrence.  Upon the examination, the examiner noted that 
veteran was a heavy and muscular male, cranial nerves II 
through XII were unremarkable, and motor examination showed 
normal power and bulk throughout.  There was no pronator 
drift, but there was slight weakness of the interossei of the 
fingers.  While some weakness of the abductor pollicis brevis 
was first indicated bilaterally, this was shown not to be the 
case with some encouragement, with normal muscle strength 
demonstrated.  Deep tendon reflexes were 1+ and symmetric at 
relevant upper extremity points bilaterally, and 2+ and 
symmetric at relevant lower extremity points bilaterally.  
Plantar responses were downgoing, and light touch was normal 
in the hands and feet, though pinprick was diminished in the 
fingers and feet, and felt sharply on the forearms, right 
distal leg, and above the knee on the left.  Vibration sense 
was mildly decreased in the toes but position sense was 
intact in the toes.  Thigh and elbow motor flexion 
demonstrated more difficulty on the left, though good 
strength was demonstrated.  Tandem and heel walking also 
showed some difficulties.  The examiner assessed that some 
peripheral neuropathic residuals of the chemotherapy 
treatment for Hodgkin's disease were possible, and some 
demonstrated difficulties with balance were conceivable also 
associated with his peripheral neuropathy.  

Upon a November 2002 VA examination (already noted above as 
to some details regarding Hodgkin's disease), the veteran 
complained of aches and pains all over his body and 
paresthesias.  He also complained that he constantly 
scratched his legs and arms.  He reported that he had 
difficulty raising his arms due to pain, and that he had 
intermittent tingling in the feet and hand, as well as 
between his shoulders and spine.  (Other, unrelated 
complaints including those psychiatric in nature, are not 
here addressed for the veteran's neurological residuals; the 
veteran's appealed rating for depression is addressed 
separately, below.)  

The November 2002 VA examiner observed that the veteran was 
alert and oriented times three, with cranial nerves two 
through twelve intact.  Pinprick sensation was diminished in 
both feet and both toes, above the medial aspect of both 
legs, and diffusely above both knees.  There was decreased 
vibratory sensation in the toes bilaterally.  Gait was wide-
based, and there was a loss of balance with tandem gait.  
Deep tendon reflexes were 2+ bilaterally in the upper 
extremities, and 1+ bilaterally in the lower.  The examiner 
assessed mild peripheral neuropathy likely the result of the 
veteran's chemotherapy for Hodgkin's disease.
  
The Board thus concludes, as supported by these January 2000 
and November 2002 VA examiner's findings essentially of mild 
neuropathy affecting each of the extremities, that the 
preponderance of the evidence is against assignment of a 
higher disability rating based on moderate neurological 
impairment for either the right or left upper extremity under 
Diagnostic Code 8512, and is against assignment of a higher 
disability rating based on moderate neurological impairment 
for either the right or left lower extremity under Diagnostic 
Code 8520.  Hence, the preponderance of the evidence is 
against a higher disability ratings for his peripheral 
neuropathy residuals of Hodgkin's disease than the 20 percent 
assigned for each of the upper extremities under Diagnostic 
Code 8512, and is against a higher disability rating than the 
10 percent assigned for peripheral neuropathy of each of the 
lower extremities, for the rating period beginning October 
23, 1995.

The veteran complained at the January 2000 VA examination of 
certain unusual pain sensations of the spine associated with 
spontaneous, intermittent development and resolution of what 
he described as boils under the skin, and he made similar 
complaints at the November 2002 VA examination.  However, the 
January 2000 VA neurological examiner noted the absence of 
supportive neurological findings, and concluded that the 
described symptoms could not be associated as residuals of 
the veteran's Hodgkin's disease.  The November 2002 VA 
examiner did not comment on these complaints.  There are not 
other examination or treatment records in the claims folder 
with a careful medical assessment of this reported condition 
and where a positive association is drawn to the veteran's 
Hodgkin's disease.  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of 
additional distinct rating(s) based on these reported back 
symptoms as part of his Hodgkin's disease residuals.  The 
benefit of doubt regarding this issue accordingly does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Claim for a rating greater than 10 percent for hypothyroidism 
for the period beginning October 23, 1995

The veteran contends that his hypothyroidism associated with 
Hodgkin's disease is more disabling than is reflected in the 
10 percent evaluation assigned beginning October 23, 1995.  

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the endocrine system. 38 C.F.R. § 4.119 was 
amended, effective June 6, 1996, and now includes new rating 
criteria for hypothyroidism.  As noted, since this appeal was 
pending at the time the applicable regulation was amended, 
the veteran is entitled to consideration of the old criteria 
based on a rating assigned from the period before June 6, 
1996 forward, or under the new criteria from their effective 
date.  VAOPGCPREC 7-2003.  

Under 38 C.F.R. § 4.119, Code 7903 as in effect before June 
6, 1996, a 30 percent rating was warranted for moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema, with decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 10 
percent rating was warranted for moderate hypothyroidism with 
fatigability.  A notation following the "old" Code 7903 
provided that a minimum rating of 10 percent was assigned 
when continuous medication is required for control of 
hypothyroidism.  Diagnostic Code 7903 (1995).

Over the rating period at issue, the veteran has had 
intermittent constipation or diarrhea, which has been 
associated with irritable bowel syndrome (IBS) and not 
generally with hypothyroidism.  The veteran has been treated 
with Synthroid for hypothyroidism on an ongoing basis.  The 
veteran has not been found to have significant fatigability 
despite medication, and has not been found to have mental 
sluggishness.  

At a December 1999 VA examination to assess any conditions 
associated with Hodgkin's disease, the examiner noted that 
the veteran appeared to be in good overall health though he 
was grossly overweight.  Blood tests were normal and thyroid 
size was normal.  The veteran reported multiple symptoms 
including severe fatigue, body pruritis, shaking spells, 
migraine headaches, and gastrointestinal problems, but no 
conditions were identified upon examination.  Cardiac 
evaluation showed a normal sinus rhythm.  

At a January 2000 VA respiratory examination the veteran 
reported having significant dyspnea on exertion, and chronic 
fatigue syndrome.  He reported playing golf regularly, but 
not walking as fast as his golf partners, and becoming out of 
breath whenever exerting himself.  Pulmonary function tests 
did not show a source of his dyspnea. 

At a January 2000 VA treatment evaluation, the veteran's 
diagnosed hypothyroidism was noted, but the veteran was 
unsure of his Synthroid use, and hence it is unclear that the 
veteran was taking Synthroid as prescribed.  

At a November 2002 VA examination for lymphatic disorders, 
the veteran's hypothyroidism was noted to be treated with 
Synthroid and stable.

Reviewing the record as a whole, the preponderance of the 
medical evidence is to the effect that the veteran's 
hypothyroidism has been effectively treated with Synthroid, 
and the veteran's reports of chronic fatigue do not support 
more than a moderate level of disability.  Severe fatigue is 
not in evidence.  The veteran has reported working with 
sustained full-time employment and engaging in leisure sports 
including golf and (implicitly, as noted above) baseball.  He 
has not been observed upon his many examination and 
treatments of records to be notably fatigued.  Additionally, 
all three symptoms are required for a 30-percent evaluation 
under the new criteria: fatigability, constipation, and 
mental sluggishness.  Diagnostic Code 7903 (2005).  While 
some records note complaints of fatigue, and there are 
recurrent complaints of constipation alternating with 
diarrhea, mental sluggishness has not been one of the 
veteran's complaints, and no examiner of record assessed 
mental sluggishness.  Accordingly, because the veteran has 
been treated with Synthroid on an ongoing basis for his 
hypothyroidism, and has not been medically found to have all 
the symptoms required for a 30 percent evaluation under the 
new code, the preponderance of the evidence is against 
assignment of a higher, 30 percent evaluation for 
hypothyroidism under the new code.  Severe hypothyroidism 
with sluggish mentality and other indications of myxedema, 
with decreased levels of circulating thyroid hormones are not 
shown to warrant a 30 percent evaluation under the old code.  
Diagnostic Code 7903 (1995).  The evidence more nearly 
approximates the criteria for a 10 percent evaluation, based 
on hypothyroidism controlled by medication.  38 C.F.R. § 4.7.  
The preponderance of the evidence is thus against the claim 
for a higher evaluation for hypothyroidism than the 10 
percent assigned, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski.

Claim for an Earlier Effective Date than May 15, 2000 for a 
Grant of an Increased Evaluation for Depression to 50 Percent 
Disabling, and Claim for an Increased Rating for Depression

Under the General Rating Formula for Mental Disorders, which 
is applicable for rating depression, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned in cases of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9434 (2005).       

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A claim for an increased evaluation for an already service-
connected disorder will be granted, if and to the extent 
entitlement is warranted, effective upon the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  However, as an exception to that 
general rule, if the claim is filed within one year of the 
date that the evidence shows that an increase in disability 
has occurred, an increased rating shall be granted effective 
from the earliest date within that prior year that an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  

Here, on May 15, 2000, the veteran submitted a claim for an 
increased rating for depression.  There is no evidence of 
record factually (by medical evidence) supporting a finding 
of depression warranting a higher disability rating than the 
30 percent previously assigned for the entire year period 
prior to that May 15, 2000 date of receipt claim for 
increased rating.  There is also no indication of a prior, 
unaddressed claim for an increased rating for depression.  
The primary documents addressing the veteran's level of 
psychiatric impairment proximate in time to May 15, 2000, are 
August 2000 and October 2002 VA psychiatric examinations.  As 
discussed below, the Board finds that these examinations show 
a level of disability really more closely approximating that 
warranting a 30 percent evaluation and not the 50 percent 
evaluation assigned.  The Board does not find medical or 
mental health treatment or evaluation records addressing the 
year interval prior to May 15, 2000 and indicating that a 50 
percent evaluation is warranted for that year period.  The 
Board accordingly must conclude that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than May 15, 2000, for an increased evaluation to 50 percent 
disabling for depression, since the preponderance of the 
cognizable (medical) evidence is against the presence of that 
greater level of disability within the year prior to May 15, 
2000.  38 C.F.R. § 3.400(o)(1), (2).  The preponderance of 
the evidence is against the earlier effective date claim, 
and, therefore, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

At an August 2000 VA psychiatric examination, the veteran 
reported a history of alcohol abuse of 15-years duration 
until 1986, but he reported not abusing alcohol since then, 
not abusing substances now, and not feeling the need to do 
so.  The veteran complained of a depressed mood for some 
amount of time each day.  The veteran reported a loss of 
interest in outside activities, so that whereas he used to 
golf and fish, he now has to force himself to do these 
things.  However, he also admitted to going to some sporting 
events with his children.  Complained of erratic weight gain 
and loss.  As the Board has already addressed in the 
discussion within this decision of the veteran's IBS claim, 
the veteran's recent weight loss was not was not shown by the 
evidence to be characterized by the erratic swings he 
alleged.  The veteran also voiced a similarly improbable 
complaint regarding sleep patterns, alleging that he would 
sleep for two to three days at a time, and then might only 
sleep one night in an entire week.  The veteran admitted, 
however, to not having missed significant time from work, 
which would seem an impossible outcome when sleeping two to 
three days at a time.  He also complained of some 
irritability and aggravation daily, difficulty with 
concentration and decisiveness, and not feeling as productive 
as others at work.  

He reported having some suicidal ideation and an occasional 
plan.  However, as assessed by the October 2002 VA examiner, 
as discussed below, this so-called suicidal ideation is 
actually more reflective of the veteran's lack of faith in 
others, including his family, whom he considers do not 
sufficiently value his existence.  Thus, while the veteran 
presents the thoughts as suicidal ideation, they are actually 
mechanism the veteran uses to blame others through his belief 
that they are not ascribing to him the work to which he 
believes himself entitled.  (See the Board's discussion of 
the October 2002 VA examination, below).  

The August 2000 VA examiner noted that the veteran had not 
been evaluated by VA for his depression since 1995, and that 
the depression had not interfered with his full-time work or 
some of his social functioning.  The examiner did not that 
the veteran's reported sleep impairment with associated 
propensity for irritability and aggravation, would impair his 
functioning to some degree.  The veteran reported having 
received Prozac to treat his depression, but averred that the 
medication had become ineffective over time, and he reported 
no current medication for depression.  Upon examination, the 
examiner found the veteran's anhedonia and anxiety to be 
moderate, with full range of affect demonstrated.  However, 
anger was moderate to severe, and the examiner assessed 
moderate to severe loneliness.  Nonetheless, cognitive 
functioning - including attention, concentration, memory 
functioning, and judgement in work, family, and social 
settings - was not significant impaired, though the veteran 
demonstrated some difficulty with abstraction, tending to 
think concretely.  The veteran did express beliefs of 
entitlement, and suspicions that VA was consciously not 
giving him what he was due.  The examiner found little 
likelihood that the veteran would act out or carry out any 
suicidal act.  Overall, the examiner characterized the 
veteran's condition as a dysthymic disorder associated with 
his Hodgkin's disease, and emphasized that it was not 
significant impairing of the veteran's functioning.  The 
August 2000 examiner assigned a GAF of 60 presently and in 
the past year.  

At an October 2002 VA psychiatric examination, the examiner 
noted that the veteran suffered most prominently from 
irritability, with anger and bitterness toward the 
government, blaming the government for his Hodgkin's disease, 
and blaming physicians for perceived poor medical care.  The 
examiner noted that the veteran also had marked anhedonia, 
with moderately severe mood disturbance.  The examiner noted 
that the veteran's reported suicidal ideation was tied up in 
the veteran's cynical view that others, including his family, 
believed they would be better off without him.  The examiner 
concluded that the veteran's tendencies to blame others and 
to harbor a sense of entitlement contributed to his mood 
disorder.  The examiner concluded that while the veteran had 
a major depressive disorder, diagnosed as such, there was no 
indication that the condition significantly impaired his work 
functioning, but rather primarily affected his level of 
enjoyment.  The examiner noted that the veteran had a 
basically positive relationship with his grown children, and 
while he characterized his relationship with his wife as 
having minimal contact and generally sleeping in separate 
rooms, no significant social dysfunction was identified.  The 
examiner also found no significant behavioral or impulse 
impairment or cognitive impairments.  The examiner assigned a 
GAF of 55.  

Upon review of the claims folder as a whole, including 
psychiatric and non-psychiatric examinations in recent years 
and VA and private treatment records contained within the 
claims folder, the Board finds the two recent VA psychiatric 
examinations to be reasonably consistent and representative 
of the level of psychiatric impairment otherwise shown by the 
record as a whole.  Based on the findings of the VA examiners 
in August 2000 and October 2002, the Board notes that the 
veteran's depression is not manifested by those 
characteristics which are generally associated with a 50 
percent disability rating - flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulties in comprehension; significantly impaired memory 
or judgment; or impaired abstract thinking.  

While the veteran does have a mood impairment, this is not 
shown to significantly impair obtaining or maintaining work 
or social relationships, or to result in significantly 
reduced reliability and productivity in social and 
occupational settings.  Rather, mental health examiners' 
findings suggest that the veteran's mood disorders 
(associated with his general pattern of blaming others and 
sense of entitlement) would be more properly characterized as 
producing occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Hence, the Board finds that the veteran's depression 
signs and symptoms more closely approximate the rating 
criteria for a 30 percent rating than a 50 percent rating.  
The Board finds that an even higher, 70 percent evaluation, 
representing deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, are certainly 
not shown.  These conclusions are consistent with the GAF 
scores assigned by the VA examiners, in the 55 to 60 range, 
reflecting moderate symptoms, such as moderate difficulty in 
social or occupational functioning.  DSM-IV.   

The preponderance of the evidence is thus against the claim 
of entitlement to an increased rating above the 50 percent 
assigned for depression, and, therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §  4.130, Diagnostic Code 9434; Gilbert v. 
Derwinski, 1 VET. APP. 49 (1990).

Claim for Increased Evaluation for GERD for the period from 
October 23, 1995 through September 30, 2003

As discussed above, the veteran was assigned a 10 percent 
evaluation for GERD as a residual of Hodgkin's disease for 
the period beginning October 23, 1995, the effective date for 
the change in rating criteria for Hodgkin's disease which 
dictated rating residuals of inactive Hodgkin's disease 
separately.  38 C.F.R. § 4.117, Diagnostic Code 7709.  Hence, 
the Board must consider the appropriate rating for GERD for 
the period from October 23, 1995 to September 30, 2003.  As 
discussed below, pursuant to applicable regulation, from 
November 1, 2003 the veteran was assigned a single rating for 
IBS and GERD.  See 38 C.F.R. § 4.113 (2005) (restriction as 
explicated below).  

There is no Diagnostic Code specific to GERD.  See 38 C.F.R. 
Part 4 (2005), generally.  The Board has reviewed the 
question of GERD as presented in this case, and finds that 38 
C.F.R. §  4.114, Diagnostic Code 7346, is the appropriate 
analogous rating code in this case, as was also determined by 
the RO.  The Board bases this analogous rating on applicable 
law governing analogous ratings which provides that when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2005).  Diagnostic Code 7346 addresses ratings 
for hiatal hernia, a condition of the muscle surrounding the 
opening between the esophagus and the stomach, which, when 
chronically relaxed in the case of a hiatal hernia, allows 
the stomach to enter the space normally occupied by the 
esophagus, and allows stomach contents, inclusive of stomach 
acids, to enter the esophagus.  The symptoms and functions 
affected by hiatal hernia are also those affected by GERD, 
since gastroesophageal reflux is by definition a condition 
which occurs when stomach contents, inclusive of stomach 
acids, re-enter the esophagus (i.e., reflux) through the 
gastroesophageal juncture.  Hence, the Board here 
appropriately rates GERD by analogy to hiatal hernia because 
this is a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. §  4.20.  

Other disorders of the alimentary system also present symptom 
sets which overlap those for GERD.  See variously  38 C.F.R. 
§ 4.114, Diagnostic Codes 7203-7354 (2003).  Of these, 
duodenal ulcer, rated under Diagnostic Code 7305, also 
addresses a close anatomical locality, as proximate to the 
stomach.  38 C.F.R. § 4.114, Diagnostic Code 7305.  However, 
hiatal hernia most closely approximates the symptom set and 
anatomical location of GERD, and hence is most appropriate 
for rating GERD.  

Under Diagnostic Code 7346, a 60 percent evaluation is 
assigned when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The evidentiary record reflects that for the period in 
question, from October 23, 1995 through September 30, 2003, 
the primary identified symptom of the veteran's GERD was 
epigastric pain or distress, and these symptoms have been 
adequately controlled with medication over the rating period.  

As a December 1999 VA examiner noted, the veteran reported a 
history of GERD symptoms inclusive of heart burn at the end 
of meals, worsened by certain foods, which symptoms became 
severe despite antacids.  However, he reported that in the 
mid-1990's he began treatment with proton inhibitor 
medication, which produced good relief of symptoms.  He 
reported remaining on this medication, as it was necessary to 
maintain symptom relief.  The veteran also reported having 
some ongoing solid and liquid food dysphagia, particularly 
with cold liquids, with associated retrosternal chest pain 
and pressure.  He reported also some occasional nausea 
relieved by eating.  He denied vomiting and reported 
excellent appetite.  The December 1999 VA examiner note that 
September 1999 endoscopic examination showed no pathologic 
findings, whereas a colonoscopy showed left-sided 
diverticulosis and hemorrhoids, with the terminal ilium 
normal and only diminutive, non-pathogenic polyps found.  The 
examiner diagnosed history of moderated GERD with daily 
medication.  

Other complained-of symptoms of gas or bloating or 
constipation or diarrhea, as noted in treatment records 
during the period and at the December 1999 VA examination , 
have not been associated with the veteran's GERD, and are not 
included among rating criteria provided in Diagnostic Code 
7346.  

For the period from October 23, 1995 through September 30, 
2003, the veteran's GERD has thus been controlled by proton 
pump inhibitor medication, with good control of symptoms.  
Symptoms which would warrant a 30 percent evaluation, 
including persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, have not been present.  
The condition's symptoms have over the period consisted of 
some dysphagia or pyrosis, as noted, without more, and hence 
a 30 percent evaluation is more appropriate, as the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7346.  The preponderance of the evidence is 
against the claim for a higher evaluation than the 10 percent 
assigned for GERD for the period from October 23, 1995 
through September 30, 2003, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for a Higher Initial Evaluation for IBS

The veteran also contends that he should be granted a higher 
initial rating for his irritable bowel syndrome (IBS) than 
the 30 percent assigned.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

As the RO appropriately noted, the veteran was already 
service connected for GERD effective from October 23, 1995, 
with a 10 percent evaluation assigned from that date, and 
GERD and IBS must be rated as a single condition.  
Regulations prohibit rating GERD separate from IBS.  
According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.113 
(2005).

IBS is rated under Diagnostic Code 7319.  Under that code, 
where there is severe disability, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, a 30 percent evaluation is 
assigned.  That is the highest schedular rating that may be 
assigned for IBS.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2005).  

Since the disability is already rated at the maximum with the 
30 percent rating assigned, a higher rating can only be 
achieved if the veteran's disability meets the criteria for 
another diagnostic code for a similar disorder.  

The veteran's GERD is shown by recent VA treatment records to 
be treated with Prilosec.  Recent treatment records also show 
some gastrointestinal upset complaints associated with his 
taking Zocor for hyperlipidemia, with the veteran switching 
to an alternative medication.  

As reflected in a November 2002 VA lymphatic system 
examination report, the veteran is obese and not noted to be 
suffering from nutritional deficiencies.  

A VA gastrointestinal examination in July 2005 noted the 
veteran's complaints of chronic symptoms including 
intermittent fatigue, unexplained arthralgias and myalgias, 
and abdominal pain consisting of a daily burning discomfort 
when ingesting solids and liquids.  He also complained of 
alternating constipation and loose stools.  He further 
alleged daily nausea and occasional vomiting, though he 
denied melena.  He reported having difficulty sleeping at 
night and awaking feeling bloated.  He also reported 
difficulty with bowel movements, with diarrhea two to three 
times on some days and constipation other days.  However, the 
examiner noted that the veteran did not have constitutional 
symptoms such as would suggest systemic complications rather 
than alimentary symptoms.  

The July 2005 examiner noted that a 2001 upper endoscopy 
confirmed the presence of a hiatal hernia and the absence of 
esophagitis.  A 2000 colonoscopy revealed only two small 
polyps that were removed.  On examination, the abdomen was 
obese, with no masses and only mild subjective soreness in 
the lower left quadrant to deep palpation, without rebound.  
Feces were heme negative, and there was no edema in the 
extremities.  The examiner assessed mild to moderate 
functional impairment due to chronic daily IBS.  The examiner 
noted that the veteran's symptom complex of chronic abdominal 
pain and altered bowel habits were a nonspecific but primary 
characteristic of IBS.  

At an August 2000 VA psychiatric evaluation the veteran did 
reported erratic weight fluctuations, with reduction in 
weight between December 1999 and August 2000 from 259 to 229.  
However, the Board notes that upon VA examination for 
Hodgkin's disease and nutritional disorders in December 1999 
the veteran's weight was 246 pounds, not 259.  While the 
veteran's weight was not recorded on the August 2000 VA 
psychiatric examination report, at a VA lymphatic systems 
examination in January 2000 his weight was 143 pounds, and at 
a VA cardiovascular examination in February 2000 weight was 
240 pounds.  These figures suggest a gradual weight reduction 
of 17 pounds between December 1999 and August 2000 (assuming 
an accurate self-report of current weight then of 229 
pounds), and not an erratic swings of weight during that 
interval.  The Board further notes there is no indication of 
anorexia or nutritional deficiency generally, but rather a 
diagnosis of obesity.  

A higher rating of 40 percent under Diagnostic Code 7323, 
ulcerative colitis, would be warranted where there is daily 
fatigue, malaise, and anorexia with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2005). A higher rating is not warranted under this code 
since ulcerative colitis was not shown upon 2000 colonoscopy 
and has not been diagnosed, symptoms of anorexia and 
hepatomegaly have not been found upon examinations, and 
incapacitating episodes have also not been shown.

There are no findings of right upper quadrant pain or 
incapacitating episodes lasting four to six weeks.  Likewise, 
a higher rating of 60 percent is not warranted under 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2005), which 
requires severe ulcerative colitis with numerous attacks 
yearly and malnutrition with fair health during remissions.  
At no time during the appeal period, beginning October 1, 
2003, was there evidence of malnutrition or only fair health 
during remissions.  Accordingly, the preponderance of the 
evidence is against the claim of entitlement to a higher 
initial evaluation for IBS, and, therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The findings and assessments made at the July 2005 VA 
gastrointestinal examination are sufficiently consistent with 
those reflected in prior examination and treatment records, 
including as noted above, to serve as a basis of adjudicating 
the appealed claim addressing the nature and severity of the 
veteran's IBS and GERD for the period beginning October 1, 
2003.  

The Board has reviewed the entire record and finds that the 
30 percent rating confirmed by virtue of this decision for 
IBS reflects the most disabling this disorder has been since 
the October 1, 2003 effective date of service connection, 
which is the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson.

Claim for an Earlier Effective Date for the Grant of Service 
Connection for IBS than November 1, 2003

The veteran contends that he should be granted an effective 
date earlier than November 1, 2003, for service connection 
for IBS.  The effective date for a grant of a claim for 
service connection shall be the day after separation from 
service or date entitlement arose, if the claim is received 
within one year of separation from service, otherwise it 
shall be the date of receipt of claim.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

Here, no claim for service connection for IBS was received 
within a year of the veteran's separation from service in May 
1969.  In a letter received by VA on October 1, 2003, the 
veteran contended that he had digestive disorder conditions 
characterized as irritable bowel syndrome (IBS) and 
manifested by indigestion, cramps, loose bowels, gas, and 
constipation, as due to his service-connected Hodgkins 
disease or treatment for that disease.  He also then noted 
persistence of his GERD.  The RO accepted this letter as a 
claim for service connection for IBS as secondary to service-
connected Hodgkin's disease.  By a June 2004 rating action 
the RO granted service connection for IBS, assigning an 
effective date of October 1, 2003, based on the date of 
receipt of claim.  

The Board finds no prior submission by the veteran that might 
be construed as a formal or informal claim for service 
connection, despite the veteran's contentions in the letter 
received on October 1, 2003, that he had IBS symptoms since 
his Hodgkins Disease ended in November 1985.  A claim must be 
filed in a form designated by the Secretary, and while an 
informal claim may potentially initiate a claim for benefits, 
it must specify the benefit sought.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. §§ 3.151(a), 38 C.F.R. § 3.155(a) 
(2005).  No such prior formal or informal claim is shown in 
the record.  Neither the veteran nor his representative has 
articulated a basis by which an effective date earlier than 
October 1, 2003 may be assigned, and neither has indicated a 
prior submission that might conceivably be construed as an 
earlier formal or informal claim for service connection for 
IBS as secondary to Hodgkin's disease.  

Accordingly, absent an alternative basis for assignment of an 
earlier effective date for the grant of service connection, 
the appropriate date is the date of receipt of claim.  38 
U.S.C.A. § 5001(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  
Accordingly, the preponderance of the evidence is against 
assignment of an early effective date for service connection 
for IBS than October 1, 2003.  The preponderance of the 
evidence is against the claim for an earlier effective date 
for service-connected for IBS, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for service connection for headaches as secondary to 
service-connected Hodgkin's disease

At a December 1999 VA examination to assess any conditions 
associated with Hodgkin's disease, the veteran reported 
multiple symptoms including severe fatigue, body pruritis, 
shaking spells, migraine headaches, and gastrointestinal 
problems.  However, the examiner made no findings of a 
headache condition, and did not diagnose a headache 
condition, due to Hodgkin's disease or otherwise.  

At an August 2000 VA psychiatric examination the veteran 
presented with numerous complaints of ongoing difficulties 
including depression, insomnia and hypersomnia, irritability, 
aggravation, psychomotor agitation, fatigue or loss of 
energy, feelings of worthlessness, difficulty concentrating 
and being decisive, recurrent thoughts of death and suicidal 
ideation, and excessive worry.

At an October 2002 VA psychiatric examination the veteran's 
dysthymia or depression was addressed.  Current symptoms were 
noted, including most prominently mood disturbance with 
moderate irritability.  The veteran then addressed what he 
considered to be multiple serious illnesses from which he 
suffered.  However, he did not mention headaches.  The 
veteran exhibited marked anhedonia and considerable blame of 
others for present difficulties associated with an underlying 
sense of entitlement.  The veteran's Hodgkin's disease, 
reported heart attack, and IBS were noted.  The examiner 
provided a thorough summary of the veteran's current and past 
concerns including as related to physical and mental 
difficulties, but made no notation of any reported headaches.  

The veteran was afforded a general VA examination in November 
2002 addressing his body systems, inclusive of physical and 
psychological disorders, including present complaints and 
symptoms as related to his Hodgkin's disease.  However, at 
that examination he did not report having any current or past 
headaches.  

The veteran has argued that he did not report headaches at 
past evaluations because, in effect, he did not wish to be 
perceived as a complainer and did not wish to excessively 
bother the physicians.  The Board concludes that it is beyond 
credibility that the veteran would have had ongoing migraine 
headaches in recent years and not reported them than at any 
VA examination or any treatment, other than a single VA 
examination in December 1999, when he also reported multiple 
other disorders which were also medically unsubstantiated, 
such as body pruritis and shaking spells.  Other systemic 
symptoms, such as sleep impairment, irritability, difficulty 
concentrating, loss of energy, and various pains and 
discomforts, were reported at recent examinations where 
chronic headaches were not.  

By a March 2004 development letter, the RO specifically asked 
the veteran to supply evidence, or inform of the existence of 
evidence, of current headaches and of a causal link between 
his service-connected Hodgkin's disease and current 
headaches.  He did not respond to that request.  While a 
veteran may bear witness to his own subjective occasional 
headaches, the existence of headaches as a disability is a 
medical question requiring a medical diagnosis to establish 
its existence.  Espiritu.  The veteran was advised of the 
need for such evidence by the March 2004 development letter.  

Absent evidence of current disability, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for headaches as secondary to service-
connected Hodgkin's disease.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Request to Reopen Claim for Service Connection for Heart 
Disease as Secondary to Service-Connected Hodgkin's Disease 

When a claim is disallowed by a final rating action or by an 
action of the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. §§ 
7104(b), 7105 (West 2002).  However, when a claimant requests 
that a claim be reopened after a final decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

By an April 2000 rating action the RO denied entitlement to 
service connection for coronary artery disease as secondary 
to service-connected Hodgkin's disease.  The veteran did not 
appeal that decision, and it became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
Evidence of record at the time of that decision included 
service medical records and post-service VA examination and 
treatment records, as well as private treatment records.  The 
RO based that decision on all the evidence of record, 
inclusive of these myriad pieces of medical evidence then of 
record, none of which contained a medical opinion causally 
associating the veteran's Hodgkin's disease and his claimed 
coronary artery disease.  The RO based that decision 
primarily on a February 2000 VA examination which 
specifically addressed this issue of secondary service 
connection for coronary artery disease.  That examiner noted 
that the veteran had never had a syncopal episode, and had no 
history of rheumatic heart disease or heart failure.  A 
positive history of hyperlipidemia and hypothyroidism was 
noted, as was proven coronary artery disease status post 
angioplasty with stenting.  The examiner opined that the 
veteran's cardiac condition was not related to his Hodgkin's 
disease.  

Evidence received since that last prior final denial in April 
2000, has consisted of unrelated VA examination records, VA 
treatment records including for ongoing coronary artery 
disease, and various submitted statements by the veteran.  
However, none of the newly received medical records addressed 
whether the veteran's coronary artery disease was caused or 
aggravated by his Hodgkin's disease or treatment for 
Hodgkin's disease.  

Hence, the evidence added to the claims folder since the 
April 2000 RO decision, while showing current coronary artery 
disease, does not lend any additional support for the claim 
for service connection for coronary artery disease as 
secondary to service-connected Hodgkin's disease, since 
current, chronic coronary artery disease had already been 
established.  The veteran's statements and contentions 
directed at this issue are essentially duplicative of his 
prior statements and contentions, to the effect that his 
Hodgkin's disease and treatment for that disease affected his 
multiple body systems, including his cardiovascular system.  
Then, as now, those lay statements were not cognizable to 
support a causal link between Hodgkin's disease and coronary 
artery disease; medical evidence is required to address 
questions requiring medical expertise.  Espiritu.  

Because the new evidence is thus essentially cumulative of 
prior evidence of record for purposes of supporting the 
claim, it is not new to that extent, and since it does not 
further the claim or indicate the presence of evidence which 
might further the claim, it is not so significant that it 
must be considered together with all the evidence of record 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for coronary artery disease 
as secondary to service-connected Hodgkin's disease.  38 
C.F.R. § 3.156.  Accordingly, reopening of the claim is not 
warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

A higher initial evaluation than 60 percent for Hodgkin's 
disease for the period from November 1, 1986 through October 
22, 1995 is denied.  A singular rating (as opposed to 
combined ratings for residuals) for Hodgkin's disease of 
greater than 60 percent for the period beginning October 23, 
1995 is denied. 

A higher evaluation than 20 percent for the period beginning 
October 23, 1995 for peripheral neuropathy of the right upper 
extremity is denied.  A higher evaluation than 20 percent for 
the period beginning October 23, 1995 for peripheral 
neuropathy of the left upper extremity is denied.  

A higher evaluation than 10 percent for the period beginning 
October 23, 1995 for peripheral neuropathy of the right lower 
extremity is denied.  A higher evaluation than 10 percent for 
the period beginning October 23, 1995 for peripheral 
neuropathy of the left lower extremity is denied.  

A higher evaluation than 10 percent for hypothyroidism for 
the period beginning October 23, 1995 is denied.  An 
increased evaluation for depression, rated 50 percent 
disabling, is denied.  An earlier effective date than May 15, 
2000 for the grant of a 50 percent evaluation for depression 
is denied.  

A higher evaluation than 10 percent for GERD for the period 
from October 23, 1995 through September 30, 2003 is denied.  
A higher initial evaluation for IBS than the 30 percent 
assigned is denied.  An earlier effective date than October 
1, 2003 for the grant of service connection for IBS is 
denied.  

Secondary service connection to headaches is denied.  New and 
material evidence has not been received to reopen a claim of 
secondary service connection for heart disease is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


